I concur. I do not interpret the opinion as laying down any rule by implication or otherwise that money paid to a contractor on estimates by the State Road Commission are in any sense to be considered as paid on behalf of or for any subcontractor or as a payment for the work of such subcontractor. The estimates upon which payment is made *Page 342 
are simply estimates of what has been done under the contract between the contractor and State Road Commission without regard to what has been done by subcontractors or supplied by materialmen or what is owing to them by the contractor. Payment is made accordingly after deducting 10 per cent to be reserved as a final payment to take care of claims by the road commission. But as between the Campbell Building Company and Sumsion, the stipulation that final payment should be made to the latter "when the final payment is made to us by the State for the gravel and subbase work," must be interpreted to mean that in contemplation of these two parties the final payment for such work at the latest was to be considered as having been made by the state at that time when the 90 per cent was paid to the Campbell Building Company and that none of it was part of the 10 per cent reserved by the state.